IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE

  WASHSHUKRU AL-JABBAR A’LA, v. CHRISTINE BRADLEY, ET AL.

                   Direct Appeal from the Circuit Court for Morgan County
                           No. 5589   Hon. Russell Simmons, Judge



                     No. E1999-01291-COA-R3-CV - Decided May 4, 2000


                  Plaintiff, an inmate in Brushy Mountain State Penitentiary, appeals the Trial Court’s
dismissal of his civil suit for damages allegedly incurred as a result of the “capricious, arbitrary and
unjust” operation of the Inmate Grievance Procedure, for “malfeasance”, and for “civil rights
intimidation.” The Trial Court found that (1) the doctrine of res judicata prevents Plaintiff’s suit on
one of his alleged claims because judgment has been entered in the United States District Court for
the Eastern District of Tennessee on that claim; (2) all of Plaintiff’s allegations are conclusory except
for that one claim already resolved, and, therefore, do not state a claim upon which relief can be
granted; (3) with respect to Plaintiff’s procedural due process claim, Plaintiff does not have a liberty
interest in the Tennessee Department of Correction grievance policy, and, therefore, that allegation
fails to state a claim upon which relief can be granted. Plaintiff’s Statement of Issues in this appeal
alleges abuse of discretion by the Trial Court “by dismissing his civil rights claims” and cites Tenn.
Code Ann. §§ 4-21-701, 4-21-702 and 4-21-801. Construing Plaintiff’s pro se appeal liberally, we
deem it as challenging all three bases upon which the Trial Court dismissed his Complaint. For the
reasons herein stated, we affirm the Judgment of the Trial Court.


TENN. R. APP. 3; JUDGMENT OF THE CIRCUIT COURT AFFIRMED

SWINEY , J., delivered the opinion of the court, in which GODDARD , P.J., and FRANKS, J., joined.

Washshukru Al-Jabbar A’La, Pro Se.

Paul G. Summers, Michael E. Moore and Rae Oliver, Nashville, for the Attorney General.


                                              OPINION

                                             Background

                 Washshukru Al-Jabbar A’La (“Plaintiff”), an inmate in Brushy Mountain State
Penitentiary, appeals the Trial Court’s dismissal of his civil suit for damages allegedly incurred as
a result of the “capricious, arbitrary and unjust” operation of the Inmate Grievance Procedure, for
“malfeasance” and for “civil rights intimidation.” The Trial Court found that (1) the doctrine of res
judicata prevents Plaintiff’s suit on one of his alleged claims since judgment has been entered on
that claim in the United States District Court for the Eastern District of Tennessee; (2) all of
Plaintiff’s allegations are conclusory except for that one already resolved, and, therefore, do not state
a claim upon which relief can be granted; (3) with respect to Plaintiff’s procedural due process claim,
Plaintiff does not have a liberty interest in the Tennessee Department of Correction grievance policy,
and, therefore, that allegation fails to state a claim upon which relief can be granted. Plaintiff’s
Statement of Issues in this appeal alleges abuse of discretion by the Trial Court “by dismissing his
civil rights claims.” Plaintiff cites Tenn. Code Ann. §§ 4-21-701, 4-21-702 and 4-21-801.
Construing Plaintiff’s pro se appeal liberally, we deem it as challenging all three bases upon which
the Trial Court dismissed his Complaint, and we have reviewed the record in that light.

               Plaintiff is incarcerated in the High Security Annex at Brushy Mountain State
Penitentiary and is subject to the Tennessee Department of Corrections’ Grievance Program whereby
a prison inmate may file a grievance and obtain an investigation by a counselor, a written response,
and an in-house hearing of his grievance.1 Plaintiff has filed numerous grievances. In this suit he
complains that the procedure and/or result of the Inmate Grievance Program in 17 of those
grievances was “capricious, arbitrary and unjust.” He lists the grievances which form the basis of
his complaint as being Grievance Nos. 6103, 6104, 6105, 6106, 6107, 6108, 6187, 6208, 6222, 6224,
6226, 6231, 6234, 6342, 6343, 6380 and 6399. Owing to the general, albeit prolix, nature of his
Complaint, and because the Complaint was dismissed, in part, on the basis that it contains merely
conclusory allegations, we will summarize its contents.

              Defendants are the Commissioner of the Tennessee Department of Correction
(“TDOC”) and other officials of TDOC, including the Adult Services Assistant Commissioner, the
Warden at Brushy Mountain, the Grievance Chairperson and Alternate Grievance Chairpersons at
Brushy Mountain, the Unit Manager, and the Correctional Clerical Officer at the prison. The amount
of civil damages sought is $75,000.00.

                Plaintiff avers that “on December 12, 1992, and for many years prior thereto,” he
participated in good faith in the Inmate Grievance Procedure (“IGP”). Plaintiff also alleges he is
engaged in ongoing federal suit(s) against “numerous prison personnel,” and that the Defendants
owed him a duty to “use due and proper care that the Plaintiff would be safe, secure and free from
retaliation and reprisal for said good faith participation.” He alleges that Defendants had specific
duties under the IGP, which he enumerated as items (A) through (E), including hearing emergency
grievances first, avoiding reprisals against grievants, independently reviewing dispositions,
investigating grievances, considering grievances fairly and impartially and evaluating the IGP.

               Plaintiff next avers that Defendants “wholly contrived to maliciously and vindictively
deprive the Plaintiff of his right to equal protection of the laws and impeded the due course of


        1
        T.C.A. § 41-21-801, et seq., Lawsuits by Inmates, was enacted in 1996 and therefore does
not apply in this case.

                                                  -2-
justice, in violation of Tenn. Code Ann. §§ 4-21-102(b) and 4-21-202; Tenn. Code Ann. §§ 4-21-701
and 39-17-309; as a direct and proximate result of the Plaintiff’s ongoing litigation . . . .”

               Plaintiff next itemizes the wrongs he alleges he has suffered, which we quote:

       A.      threats, by prison personnel to take action known to be unlawful against the plaintiff;
       B.      beatings, by prison personnel;
       C.      denial of exercise;
       D.      threats, to injure the Plaintiff with the intent to unlawfully intimidate the
               Plaintiff from free exercise of his right of access to the Courts;
       E.      denial of person [sic] hygiene;
       F.      harassment, by prison personnel,
       G.      Physical and mental harm, by prison personnel; using false charges to get
               conviction, intentional infliction of emotional distress, malicious process and
               prosecution;
       H.      trumped up misbehavior reports against which Plaintiff was given little or no
               opportunity to defend;
       I.      systematic denial of grievances at both the facility and Departmental level;
       J.      denial of grievances without an investigation even when Plaintiff provided
               the names of inmates and staff witnesses; and video tapings;
       K.      Permitted to put aside the rule of law and to deal with the Plaintiff as a sworn
               enemy;
       L.      denial of Consideration of release from lock up;
       M.      denying Grievances in retaliation for the Plaintiff’s litigation; and, Covering
               up Complaints by withholding documentary evidence submitted by the
               Plaintiff in support of his Complaints;
       N.      Causing the Plaintiff to inadequately support his claims in Federal Court, by
               withholding documentary evidence attached to said Claims; and by
       O.      Cleverly recording incomplete or inconsistent testimony; all of which is in
               violation of Tenn. Code. Ann. § § 41-1-103(a) and 41-1-102(c) and 41-21-
               507(c) and 41-1-104(b); and 41-21-201.

                Next, Plaintiff complains that Defendants denied him the right to respond in his
grievances by “submitting a clarification of the issues and/or reaction/rebuttal to the
warden/designee’s response....” He further complains that the Defendants “refused to present
competent, relevant, material and available and known evidence of official misconduct....” He
complains that Defendants’ conduct of the IGP was “inept, arbitrary and capricious,” that Defendants
refused to properly investigate the incidents, systematically rejected his emergency grievances, and
in so doing, the Defendants “wrongfully, continuously and wickedly subjected [him] to malicious
harassment, in violation of Tenn. Code. Ann. §§ 41-21-701 and 39-17-309; and 41-21-201.”

               Plaintiff specifically avers that:

               [o]n or about the 17th day of March 1993, Plaintiff appeared before

                                                    -3-
               the Grievance Committee. Following the return of an appealed
               grievance (i.e., Grievance No. 6107), Plaintiff informed defendant
               Harvey that he would file, pursuant to TDOC Policy #501.01 and
               TDOC Inmate Grievance Procedure, a rebuttal to the warden’s
               response to said Grievance (according to the aforesaid policy and
               procedure, which states in relevant part that, within 5 calendar days
               of receiving the warden’s response, the Chairperson “will allow the
               grievant to review the grievance materials and responses. A grievant
               may appeal the level 2/response within 5 calendar days of his/her
               receipt of that response. The grievance and or respondent may attach
               a clarification of the issues and/or any reaction/rebuttal to the
               warden’s designee’s response.). Plaintiff alleges that on the date
               aforesaid, the 17th day of February, 1993, the defendant Harvey
               denied plaintiff the aforesaid right-acting wickedly and malignantly,
               intending to injury Plaintiff - unlawfully and feloniously had several
               officers then utilize - excessive force to remove the Plaintiff’s
               complaint from his hands. As a direct and proximate result of the
               aforesaid excessive force to remove the Plaintiff’s Complaint,
               defendant Harvey, and several other officers, bend and twisted the
               Plaintiff’s fingers, taking his Complaint by force and causing Plaintiff
               to suffer severe Physical and emotional pain for approximately three
               weeks; the Plaintiff suffered severe, painful and permanent injuries
               to his fingers and right arm, including the nerves, muscles, and
               ligaments thereof, in violation of Tenn. Code. Ann. § § 39-17-309
               and 4-21-701.

                Finally, Plaintiff avers that “the aforesaid combination and conspiracy has consisted
of a continuing agreement, understanding and concert of action for the purpose of frustrating the
Plaintiff’s efforts to prosecute pending lawsuits against state prison officials; to hinder his efforts
of accumulating evidence of official misconduct, and to frustrate the Plaintiff’s efforts to expose said
combination and conspiracy by eliminating proof of the same.” He avers that acts included in the
conspiracy include failure to investigate when names of witnesses are available, fabricating incidents
to discredit him, including 24 misconduct reports in one year, subjecting him to mental anguish,
physical pain, threats, beatings, denial of exercise and fresh air, electrical shockings, using
counselor’s notes against him, cleverly recording incomplete or inconsistent testimony and
withholding documentary evidence attached to grievances.

                The Attorney General filed a Motion to Dismiss pursuant to Tenn. R. Civ. P. 41.02
on behalf of the Defendants, which asked that a portion of the Complaint be dismissed as failing to
state a claim upon which relief could be granted and the remaining portion be dismissed as
duplicative of a pending U.S. District Court action, Washshukru Al-Jabbar A’la v. Sam Harvey, et
al., United States District Court Eastern District of Tennessee Case No. 3-93-0303, styled
“Complaint for Violation of Civil Rights under 42 U.S.C. § 1983.”


                                                  -4-
                Plaintiff responded to Defendants’ Motion to Dismiss, arguing first that the IGP used
explicit mandatory language which limited the discretion of prison officials in conducting the IGP.
He cited several U.S. District Court cases2 for the proposition that the IGP “creates a protected
liberty interest or limits the defendants’ discretion by imposing a specified prerequisite to the
forfeiture of benefits or favorable living conditions enjoyed by the plaintiff in the case at hand.” He
also responded that his Complaint “cites specific state statutes and policies alleged to have been
violated, as required by Rule 8.05(1), Tenn. R. Civ. P.” He recited what he says are parts of the IGP
manual which provide that, for example, “every inmate shall have the right to utilize the grievance
procedure without fear of reprisal . . . all grievances shall be considered in a fair and impartial
manner.” He then argued that:

               Notably, the defendants do not argue that TDOC Policy #501.01 does
               not contain the use of explicit mandatory language, instead they argue
               that the defendants’ failure to follow its grievance procedures does
               not give rise to a “ § 1983 claim.” Plaintiff respectfully submit that
               the TDOC Inmate Grievance Procedure contain the use of explicit
               mandatory language and create a protected liberty interest protected
               by the Due Process Clause, that there is a cause of action under
               Tennessee law, and that the defendants’ argument is without merit
               and should be denied.

               Plaintiff responded to Defendants’ assertion that the allegations in his Complaint are
conclusory that “[s]urely the above pleadings answer the defendants’ three (3) questions (i.e., where
these actions occurred; when they occurred; and which of the defendants were involved). As stated
above, the grievance were heard at BMSP, during the month of December 1992 through September
of 1993 by defendants Harvey, Williams and Wallace.” Plaintiff then argued that he was not
obligated to supply copies of the grievances with his Complaint, since those documents are “in the
possession of the adverse party and this fact is stated in the pleading. Rule 10.03(1) and (2), Tenn.
R. Civ. P. The grievances filed are in the possession of the defendants.”

                Finally, Plaintiff responded to Defendant’s assertion that one of the alleged causes
of action, relating to Grievance No. 6107, is duplicative of a pending U.S. District Court suit.
Plaintiff argued that the federal civil rights suit was distinguishable from this State suit because in
this suit,

               at most, Plaintiff has only set forth an incident, occurring on February
               17, 1993, as an model or pattern of conduct in handling the plaintiff’s
               grievances . . . in any event, Tenn. Code Ann. § § 4-21-701 and 4-21-
               702 states in relevant part that: ‘The remedy for malicious harassment
               provided in this part shall be in addition to, and shall not preclude


       2
         Spencer v. Moore, 638 F. Supp. 315 (E.D. Mo. 1986) and“Franklin, supra, 795 F.2d at 1260,
citing Bills v. Henderson, 631 F.2d at 1293.”

                                                 -5-
               victims from seeking, other remedies, criminal or civil, otherwise
               available under the law.’

               On September 29, 1994, the Trial Court ordered that the case be held in abeyance and
passed from term to term until Plaintiff was released and available to present his case. On May 12,
1999, the Attorney General filed a Renewed Motion to Dismiss on the same bases as the prior
motion, accompanied by a Memorandum in Support of Renewed Motion to Dismiss which closely
tracks the earlier Memorandum in support of the Motion. Plaintiff filed a Memorandum In
Opposition to Defendants’ Renewed Motion to Dismiss which closely tracks his earlier Response,
and which was accompanied by 115 pages of copies of documents which Plaintiff referred to as
“Collective Exhibit A” and “Collective Exhibit B.”3

                 On September 27, 1999, the Trial Court granted Defendants’ Renewed Motion and
dismissed Plaintiff’s Complaint. The Trial Court held that (1) the doctrine of res judicata prevents
Plaintiff’s suit on one of his alleged claims because judgment on that claim has been entered in the
United States District Court for the Eastern District of Tennessee; (2) all of Plaintiff’s allegations
are conclusory except for that one resolved in Federal Court, and, therefore, do not state a claim upon
which relief can be granted; and (3) with respect to Plaintiff’s procedural due process claim, Plaintiff
does not have a liberty interest in the Tennessee Department of Correction Inmate Grievance Policy,
and, therefore, that allegation fails to state a claim upon which relief can be granted.

                                             Discussion

               Our Supreme Court has described the standard of review of the Trial Court’s granting
of a Motion to Dismiss under Rule 12.02 as follows:
               A Tenn. R. Civ. P. 12.02(6) motion to dismiss for failure to state
               a claim upon which relief can be granted tests only the legal
               sufficiency of the complaint, not the strength of a plaintiff’s proof.
               Such a motion admits the truth of all relevant and material averments
               contained in the complaint, but asserts that such facts do not
               constitute a cause of action as a matter of law. In ruling upon a
               motion to dismiss, courts should construe the complaint liberally in
               favor of the plaintiff, taking all allegations of fact as true. The motion
               to dismiss should be denied unless it appears that the plaintiff can


       3
            These copies, some legible, some not, appear to be copies of grievance documents
involving Plaintiff. Six of the 17 grievances about which Plaintiff complains are not represented in
this 115 pages. Six of the 17 grievances are represented here, but the copies show clearly that the
grievances are moot because the matter was resolved before or soon after the grievances were filed.
Grievance #6107 is included and describes the same incident that is the subject of U.S. Dist. Ct. No.
suit #93-0303. It appears that four grievances, at most, (#6231, 6234, 6242 and 6399) were listed
in Plaintiff’s complaint and are also part of this “Collective Exhibit A and B.” Also included in this
collection are copies of numerous other grievances never mentioned in the Plaintiff’s Complaint.

                                                  -6-
                prove no set of facts in support of her claim that would entitle her to
                relief. In considering this appeal from the trial court’s grant of the
                defendants’ motion to dismiss, we take all allegations of fact in the
                plaintiff’s complaint as true, and review the lower courts’ legal
                conclusions de novo with no presumption of correctness. Tenn. R.
                App. P. 13(d); (Citations omitted).

Bell v. Icard, 986 S.W.2d 550, 554 (Tenn. 1999).

                As stated, the Trial Court dismissed Plaintiff’s Complaint on three bases. Construing
Plaintiff’s appellate brief as liberally as possible, we consider it to be arguing against all three of the
these rationales, which we will address in turn.

               First, the Trial Court found that final judgment had been entered in Washshukru Al-
Jabbar A’la v. Sam Harvey, et al., United States District Court, Eastern District of Tennessee, Case
No. 3-93-0303, which concluded Plaintiff’s claims with regard to Defendant Sam Harvey and the
February 17, 1993 incident. The Trial Court then held that the doctrine of res judicata prevents a
subsequent suit between the same parties and their privies on the same cause of action. Plaintiff
described the “February 17, 1993 incident” as Grievance No. 6107.

                The doctrine of res judicata bars a second suit between the same parties or their
privies on the same cause of action with respect to all issues which were or could have been litigated
in the former suit. Hampton v. Tennessee Truck Sales, Inc., 993 S.W.2d 643, 645 (Tenn. Ct. App.
1999). Plaintiff filed suit in U.S. District Court against Sam Harvey and others alleging the same
wrongs from the same incident as he complained of in this suit when he listed Grievance #6107.
Thus, the final judgment entered by the United States District Court in Washshukru Al-Jabbar A’la
v. Sam Harvey, et al., No. 3-93-0303, concluded any claim on Grievance #6107, and the Trial Court
properly dismissed that claim on res judicata grounds.

                 Second, the Trial Court found that “although plaintiff sets forth numerous ways that
the defendants retaliated against him, he never gives any specific instances of where these incidents
occurred, when they occurred, or which of the defendants were involved.” The Trial Court then held
that “thus, all of plaintiff’s allegations are conclusory, with the exception of one specific allegation
in regard to the February 17, 1993 incident which is barred by res judicata.” The Trial Court opined
“that a complaint is not sufficient to state a cause of action under 42 U.S.C. § 1983 if its allegations
are conclusory,” citing Smith v. Rose, 760 F.2d 102 (6th Cir. 1985).

               Plaintiff’s Complaint, lengthy as it is, fails to aver any specific facts involving any
specific grievances except the facts surrounding Grievance #6107. He alleges that the acts
complained of occurred “on December 12, 1992, and for many years prior thereto.” He gives no
specific information about December 12, 1992. He alleges threats, but recites none. He alleges
beatings, but describes none. He mentions denial of exercise, but gives no information about any
specific incidents of denial. He complains of “trumped up misbehavior reports” and makes
numerous other allegations which we have quoted above, but nowhere in his Complaint does he aver

                                                   -7-
any facts about any specific occurrences. Litigants are entitled to go forward with a Complaint
which contains “(1) a short and plain statement of the claim showing that the pleader is entitled to
relief; and (2) a demand for judgment for the relief the pleader seeks.” Tenn. R. Civ. P. Rule 8.01.
However, “[e]very pleading stating a claim or defense relying upon the violation of a statute shall,
in a separate count or paragraph, either specifically refer to the statute or state all of the facts
necessary to constitute such breach so that the other party can be duly apprised of the statutory
violation charged.” Tenn. R. Civ. P. Rule 8.05(1). The significance of this rule is clear in this case
since Plaintiff complains, for example, of violation of T.C.A. § 4-21-102(b) when no such statute
exists, T.C.A. § 4-21-202 which sets forth the powers and duties of the Human Rights Commission,
and T.C.A. § 39-17-309 which provides for criminal prosecution for civil rights intimidation. We
are faced with pure conjecture in our efforts to determine the gist of this Complaint. A similar
situation, in the context of a worker’s compensation complaint, was addressed by our Supreme Court
in Smith v. Lincoln Brass Works, Inc., 712 S.W.2d 470 (Tenn. 1986). That Court first recited the
standard applied in Jose v. Equifax, Inc., 556 S.W.2d 82 (Tenn. 1977):

               When challenged by a motion to dismiss, it was incumbent upon
               appellant to state with some specificity and clarity what sort of
               “accidental injury” was being claimed. We do not hold as a matter of
               law that no such claim as is here attempted could ever be established,
               but we are of the opinion that nothing more than conclusions and
               generalities were stated here. Tested by a motion to dismiss, the
               complaint failed to allege any injury by accident arising out of and in
               the course of employment. Therefore, the trial judge correctly
               sustained the motion.

                The Supreme Court then applied that standard and described the fatal weakness of
the Plaintiff’s Complaint against Lincoln Brass Works:

               The complaint in the instant case is similarly deficient and speaks in
               terms of advances or encounters and claims the employee suffered
               emotional injuries as a result. There is a complete lack of specificity
               as to the nature of the “accidental injury” for which compensation is
               sought; nowhere does the complaint even minimally describe the
               substance and severity of the offensive conduct.

                We find the Complaint in this case to have the same fatal flaw as described in Jose
v. Equifax, Inc. and Smith v. Lincoln Brass Works, Inc. Here, as in those cases, “there is a complete
lack of specificity.” The Complaint, however prolix, simply fails to state facts sufficient to
constitute a cognizable claim. As stated above, numerous copies of what appear to be grievance
documents attached to Plaintiff’s trial brief were sent from the Trial Court to this Court with the
record in this case. These documents were not filed with the Complaint or any affidavit. No
amended Complaint was filed. The documents have not been authenticated. Tenn. R. App. P. Rule
24 delineates the contents of the record on appeal and provides, in part:


                                                 -8-
               Unless a party otherwise designates in writing, the following papers
               filed in the trial court shall not be included in the record:
                       (4) trial briefs.

               The Advisory Commission Comments for the Rule include the following:

                        Subdivision (e). Omissions, improper inclusions, and
               misstatements may be remedied at any time, either pursuant to
               stipulation of the parties or on the motion of a party or the motion of
               the trial or appellate court.

                      Subdivision (g). . . . The ability to designate additional parts
               under subdivision (a) does not permit a party to augment the record
               by evidence entered ex parte.

               We find Tenn. R. App. P. Rule 24 and the Advisory Comments particularly
applicable in this case owing to the volume, confusing nature, and lack of authentication of the
grievance documents appended to Plaintiff’s “Memorandum in Opposition to Defendant’s Renewed
Motion to Dismiss” in the Trial Court. We note the Trial Court did not refer to these documents in
its Order Dismissing the Complaint. As they were not evidence in the case, the Trial Court properly
did not consider them.

                Finally, the Trial Court held that “with respect to the plaintiff’s claim that his
procedural due process rights have been violated, the court finds that plaintiff does not have a liberty
interest in the TDOC’s grievance policy,” citing Spencer v. Moore, 638 F. Supp. 315 (E.D. Mo.
1986) and cases therein. Plaintiff’s Complaint contains the following reference which the Trial
Court evidently considered as a due process claim, since it is the only mention of due process:

               Defendants’ preparation, investigation and handling of the Plaintiff’s
               grievances were so inept, arbitrary and capricious, denying the
               Plaintiff a fair hearing on the merits, and denial of due process
               because of said Defendants’ refusal to properly investigate the
               incidents in which Plaintiff was ill-treated and was issued disciplinary
               tickets after filing said inmate Grievance. Plaintiff avers that the
               TDOC expressly provided a procedure by which Plaintiff’s
               emergency grievances could be reviewed; defendant Bradley and
               Dodson had knowledge that Plaintiff was the subject of retaliation
               and willful violations of Tennessee laws were being violated; the said
               defendants refused to order defendants Harvey, Williams and Wallace
               to investigate the Plaintiff’s version of facts. Instead of adhering to
               the well established policy statement, of referring emergency
               grievances such as those of the Plaintiff’s for an investigation by
               defendant Monroe, they were systematically rejected by said
               defendants because of the Plaintiff’s active participation in said IGP;

                                                  -9-
               constituting arbitrary, discriminatory, and bad faith conduct on the
               part of defendants; and as a result of this treatment of Plaintiff, during
               the course of the aforesaid grievance hearings the Plaintiff has been
               wrongfully, continuously and wickedly subjected to malicious
               harassment, in violation of Tenn. Code Ann. § § 4-21-701 and 39-17-
               309; and § 41-21-201.

               Although Plaintiff cites statutes which have nothing to do with due process, we again
construe the Complaint as liberally as possible and presume that his use of the term “denial of due
process” in the context of the above-quoted paragraph is an attempt to assert a constitutional due
process claim. This issue has most recently been addressed by the United States District Court for
the Western District of Tennessee:

               There is no constitutional right to file prison grievances. Rather, the
               Sixth Circuit has previously held that the right of access to the courts
               requires affirmative assistance for inmates “only in the preparation of
               legal papers in cases involving constitutional rights and other civil
               rights actions related to their incarceration.”

                                              *    *     *

               Much less is there any right to a particular result from prison
               grievance proceedings. In essence, plaintiff complains primarily
               because TDOC [and other prison] officials have repeatedly adopted
               an interpretation of their grievance procedure regulations that differs
               from his interpretation. Even if plaintiff is correct, however, he
               simply has no claim. Procedural requirements alone do not create a
               substantive liberty interest, and mere violation of such procedures is
               not a constitutional violation. There is no right to a particular type of
               process in the handling of prison grievances. As with disciplinary
               proceedings, “there is a fundamental logical flaw in viewing the
               process as a substantive end in itself.”

Rienholtz v. Campbell, 64 F. Supp. 2d 721, 730-731 (E.D.Tenn. 1999) [citations omitted]. The
holding of the U. S. District Court in Rienholtz is consistent with our Supreme Court’s view of the
broad powers of the TDOC in managing disciplinary problems. As that Court has stated:

               The legislature has provided the TDOC considerable deference and
               broad discretionary powers to enable the TDOC to manage its
               tremendous responsibilities. This broad grant of legislative discretion
               necessarily includes the power to establish policies and procedures for
               handling disciplinary matters . . . . The TDOC’s Uniform Disciplinary
               Procedures are internal operating procedures detailing how


                                                  -10-
               disciplinary charges shall be levied and processed against inmates
               committing disciplinary infractions. The policies have been carefully
               tailored to outline an accused’s rights and to provide a fair and
               impartial tribunal constructed of members intimately familiar with the
               prison setting. We hold that the pertinent statutes when read in pari
               materia evidence a legislative intent to grant considerable deference
               to those best suited and most familiar with the prison setting when
               constructing inmate disciplinary policies and procedures.

Mandela v. Campbell, 978 S.W.2d 531, 534-535 (Tenn. 1998). Accordingly, we find the Trial Court
was correct in holding that the Inmate Grievance Procedure does not provide a basis for Plaintiff to
assert a civil rights claim for violation of his due process rights.

                                           Conclusion

             The judgment of the Trial Court is affirmed. Costs on appeal are assessed against
Appellant, Washshukru Al-Jabbar A’La.




                                               -11-